 Case 20-02133-TPA            Doc 29-2 Filed 05/13/21 Entered 05/13/21 10:43:52              Desc
                                  Proposed Order Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     In re:                                             Adversary No. 20-02133-TPA
     MICHAEL K. HERRON,
                                                        Related to Bankr. No. 19-24527-TPA
              Debtor.
     ------------------------------------------------   Chapter 11
     MICHAEL K. HERRON,
              Plaintiff,                                Related to Doc. Nos. 28, 29

                       v.                               Document No. ____
     BANK OF AMERICA, N.A.,
              Defendant.

                           ORDER GRANTING PLAINTIFF’S
                      MOTION TO RECONSIDER JUDGMENT ORDER

       Upon consideration of the Debtors’ Motion to Reconsider Judgment Order, and notice

appearing appropriate, and good cause appearing therefor, it is hereby

       ORDERED that the Motion is granted in its entirety; and it is further

       ORDERED that, upon consideration of the Motion, and reconsideration of the Judgment

Order entered in this Adversary Proceeding on May 11, 2021 at docket number 28, the Court

reaffirms its determination in the Judgment Order; and it is further

       ORDERED that this Court shall retain jurisdiction over the interpretation and enforcement

of this Order.


Entered:
                                                         Thomas P. Agresti,
                                                         United States Bankruptcy Judge
